ATTORNEY DISCIPLINARY PROCEEDINGS
PER CURIAM
11 Respondent and the Office of Disciplinary Counsel submitted a joint petition for consent discipline, in which respondent acknowledges that she negligently violated the following provisions of the Rules of Professional Conduct: Rules 1.2 (scope of the representation), 1.4 (failure to communicate with a client), and 5,3 (responsibilities regarding nonlawyer assistance). Having reviewed the petition,
IT IS ORDERED that the Petition for Consent Discipline be accepted and that Catherine L. Stagg, Louisiana, Bar Roll number 12379, be and she hereby is publicly reprimanded.
IT IS FURTHER ORDERED that respondent shall be placed on unsupervised probation for á period of two years, subject to the conditions set forth in the Petition for Consent Discipline.
IT IS FURTHER ORDERED that all costs and expenses in the matter are assessed against respondent in accordance with Supreme - Court Rule XIX, § 10.1, with legal interest to commence thirty days from the date of finality of this court’s judgment until paid. . .